Citation Nr: 0704087	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  99-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a compression fracture of the thoracic spine.

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from April 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas 
and Houston, Texas.

The Board previously remanded this case in February 2001 and 
October 2003.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's thoracic spine 
disability objectively manifested as back pain and limitation 
of motion with pain, but was not pronounced in severity and 
did not cause ankylosis of the entire lumbar spine.

2.  Since September 23, 2002, the veteran's thoracic spine 
disability is objectively manifested by intervertebral disc 
syndrome without incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
with forward flexion of the thoracolumbar spine greater than 
30 but not greater than 60 degrees and without unfavorable 
ankylosis of the entire thoracolumbar spine.

3.  The medical evidence shows that the veteran's right knee 
disability is manifested by arthritis shown by x-ray 
findings, painful motion and mild limitation of flexion and 
extension of the knee, characteristic of no more than 
moderate impairment.  There is no medical evidence of 
subluxation, instability, or dislocated cartilage.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a compression fracture of the thoracic spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002);  38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002), 5293 (2002-2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5257, 5260 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A May 2004 letter to the veteran provided notice of the 
evidence required to substantiate a claim for an increased 
rating.  This letter also explained VA's duty to 



assist the veteran in the development of his claim and 
described what evidence VA was responsible for obtaining and 
what evidence VA would assist him in obtaining.  
Additionally, he was advised to submit any pertinent evidence 
in his possession.  

The Board notes that this VCAA notice letter was provided 
after the initial unfavorable ratings.  The Board concludes 
that any failure to comply with the Pelegrini timing 
requirements was harmless error. All the VCAA requires is 
that the duty to notify is satisfied, and that appellants be 
given the opportunity to submit information and evidence in 
support of their claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

In the May 2004 letter,  the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that VA's duty to notify has 
been fulfilled and any defect in the timing of such notice 
constitutes harmless error.

B.  Duty to Assist

Regarding the duty to assist, the RO made reasonable efforts 
to obtain relevant  records identified by the veteran.  The 
record in this case includes the veteran's service medical 
records and relevant post-service private and VA medical 
records.  The veteran has been afforded several VA 
examinations relative to these claims.  The appellant has not 
identified any outstanding evidence.  The Board concludes the 
VCAA requirements have been satisfied in this case.  The 
veteran has been fully notified of the evidence required to 
substantiate his claims, and VA has fulfilled the duty to 
assist in the development of the claims.




II.  Analysis of Claims

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  The degree of impairment resulting from 
a disability is a factual determination in which the Board 
must focus on the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both 
claims for an increased rating on an original claim and an 
increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. In determining the level of 
current impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R.
§ 4.1 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. Part 4, § 4.40 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet. App. 202, 206, 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Increased rating for residuals of a compression fracture 
of the thoracic spine

The veteran seeks an increased rating for residuals of a 
compression fracture of the thoracic spine.  The veteran 
claims that the current 20 percent evaluation does not 
reflect the severity of his disability, including pain and 
limitation of functional abilities.
  
The RO granted service connection for the residuals of a 
compression fracture in May 1982 and assigned a non-
compensable rating.  In June 1996, the rating was increased 
to 10 percent, pursuant to Diagnostic Code (DC) 5295. The 
diagnostic codes pertinent to back ratings were amended twice 
during the course of the veteran's appeal.  The provisions of 
VA's Schedule for Rating Disabilities pertaining to 
intervertebral disc syndrome were revised, effective 
September 23, 2002, and other amendments of the Schedule, 
addressing disabilities of the spine, were revised, effective 
September 26, 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  However, if the 
revised regulations are more favorable to the veteran, then 
an award of an increased rating based on a change in law may 
be granted retroactive to, but no earlier than, the effective 
date of the change. See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 
(2000).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
a 10 percent evaluation was assigned for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
was assigned for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was applied for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, residuals of fractured vertebra 
were rated according to Diagnostic Code 5285.  A 60 percent 
rating was assigned for residuals without cord involvement; 
with abnormal motility requiring neck brace (jury mast).  A 
100 percent rating was assigned for residuals of vertebra 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases, disabilities were to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5285 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2005)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2006)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent rating is applicable 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 
12 months. 38 C.F.R. § 4.71a, DC 5293 (2006).  For purposes 
of evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 30 percent rating are: forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  The 
criteria for a 20 percent rating are:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion. See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule. See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The evidence in this case includes service medical records 
and post-service VA outpatient and examination reports dated 
from 1994 to 2006.  These records reflect ongoing complaints 
and treatment related to chronic low back pain.

VA outpatient treatment records show that the veteran has 
been seen for complaints related to chronic low back pain.  A 
March 2000 VA outpatient x-ray report reflects findings of 
narrowing of the L5-S1 disc space compatible with 
degenerative disc disesase.

A report of a March 2000 VA examination reflects forward 
flexion of 44 degrees, lateral tilt of 10 degrees to the 
right and 10 degrees to the left and rotation of 0.  
Tenderness over the lumbodorsal area was noted.

At an October 2001 VA examination, the veteran complained of 
low back pain.  He reported that this pain was worse with 
walking and sometimes radiated into the left leg.  A slight 
limp of the left leg was noted.  Range of motion tests 
demonstrated lateral rotation in either direction to 30 
degrees with some discomfort.  Extension was 10 degrees.  
Forward flexion was 40 degrees with discomfort.

At a May 2003 VA examination, the examiner noted the 
veteran's history of a parachute accident with a compression 
fracture at T11-12. The veteran's complaints included 
"arthritis pain" at the upper lumbar region with occasional 
radiation down into the right posterior hip.  He reported 
that the symptoms were worse with bending, stooping and 
lifting and with repetitive activities.  The examiner did not 
record specific range of motion findings but noted that the 
veteran had inhibited forward flexion of the thoracolumbar 
spine.  There was mild pain to palpation in the thoracolumbar 
region.  The examiner noted normal neurological findings 
through the lower thoracic and upper lumbar regions.  The 
veteran had poor flexibility in the upper lumbar spine due to 
discomfort.  X-rays showed mild compression deformities at 
T11-T12.

During a January 2006 VA examination, the veteran reported 
symptoms of pain, stiffness and weakness.  The examiner noted 
that this pain was over the lower thoracic and upper lumbar 
area.  The pain was reported as sharp in nature and 
associated with stiffness.  The veteran reported the 
intensity of the pain was 8 on a 1 to 10 scale.  The examiner 
noted that the veteran walked without assistive devices such 
as a cane, crutches or walker.  He did not use a back brace.  
The veteran was noted as self-sufficient in daily activities 
but reported that pain limited his driving and rendered him 
unable to participate in recreational activities.  

Upon physical examination, the examiner noted that the 
thoracolumbar spine was symmetrical with no abnormal 
curvatures, muscle spasms or creptitation.  The examiner 
noted tenderness in the lower thoracic lumbar area.  There 
was mild to moderate paralumbar muscle guarding bilaterally.  
There was no weakened movement or excess fatigue or 
incoordination.  There was no swelling in the area, no 
postural deformity and no muscular atrophy.  

Forward flexion of the thoracolumbar spine was 55 degrees 
with endpoint pain.  Extension was limited to 15 degrees with 
stiffness.  Lateral flexion and lateral rotation were 25 
degrees bilaterally.  The examiner noted additional 
limitation of pain present with repetitive use and forward 
flexion.  There were no muscle spasms and no abnormal spinal 
contour.  There was no history of incapacitating episodes due 
to intervertebral disc syndrome in the 12 months preceding 
the examination.  The diagnosis was residuals of compression 
fracture at T11-12 with thoracolumbar strain and x-ray 
evidence of minimal scoliosis.  

The evidence in this case does not support a rating in excess 
of 20 percent for the veteran's thoracic spine disability 
under any of the applicable rating criteria.  Under the 
rating criteria in effect prior to September 26, 2003, a 
rating in excess of 20 percent under any of the applicable 
rating criteria required evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion or of severe limitation of motion of the lumbar spine.  
Under the rating criteria formerly in effect pertaining to 
intervertebral disc syndrome, a rating in excess of 20 
percent could only be assigned with evidence of severe 
attacks of intervertebral disc syndrome with intermittent 
relief.  The examination reports and outpatient medical 
records in this case reflect that the veteran has 
consistently reported pain that is worse with walking or 
bending.  He has had characteristic limitation of motion.  
However, there are no findings consistent with a rating in 
excess of 20 percent under the rating criteria in effect 
prior to September 26, 2003.

Additionally, the evidence does not support a rating in 
excess of 20 percent for the veteran's thoracic spine 
disability under the rating criteria of the General Formula 
for Diseases and Injuries of the Spine in effect as of 
September 26, 2003.  According to those rating criteria, a 30 
percent rating may be applied for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating applies when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The January 2006 examination findings reflect that 
the veteran had range of motion testing consistent with the 
presently assigned 20 percent rating.  Forward flexion of the 
thoracolumbar spine was 55 degrees with endpoint pain.  
Extension was limited to 15 degrees with stiffness.  Lateral 
flexion and lateral rotation were 25 degrees bilaterally.  
Additionally, while there is a finding of mild scoliosis, 
that manifestation is contemplated in the 20 percent rating 
assigned under the General Rating Formula.

The Board has also considered whether a rating under 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, may be applied.  Under that Diagnostic Code, as 
noted above, a 40 percent rating is applicable when there is 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks in the 
preceding 12 months.  The VA examination reports and VA 
outpatient records in this case indicate that the veteran 
does have chronic pain due to his back problem and that he 
reports difficulty with some activities due to pain.  
However, there have been no reports or medical findings of 
incapacitating episodes that necessitated doctor-prescribed 
bedrest.

Given the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
an increased rating for residuals of a compression fracture 
of the thoracic spine.  The rating schedule is designed to 
accommodate changes in condition; therefore, the veteran may 
be awarded increased evaluations in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2006).  At 
present, however, the 20 percent evaluation currently 
assigned his thoracic spine disability is the most 
appropriate given the medical evidence of record.

B.	Increased rating for a right knee disability

The veteran seeks a rating in excess of 20 percent for a 
service-connected right knee impairment.  The veteran argues 
that the 20 percent rating does not address the severity of 
his symptoms, including stiffness, swelling and pain.  

In this case, the RO has assigned a 20 percent rating for the 
veteran's right knee impairment, pursuant to Diagnostic Code 
5260.  DC 5260 governs limitation of flexion.  Diagnostic 
Code 5260 provides that a 20 percent rating is assignable 
when flexion is limited to 30 degrees, and an evaluation of 
30 percent is assignable when flexion is limited to 
15 degrees.   

Diagnostic Code 5010 pertains to arthritis due to trauma.  DC 
5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis under DC 5003.  DC 5003 provides that 
degenerative arthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes. 38 
C.F.R. § 4.71a, DC 5003 (2006).

DC 5257, which governs recurrent subluxation or lateral 
instability of the knee, provides for a 20 percent evaluation 
for moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation for severe recurrent subluxation or 
lateral instability. 38 C.F.R. § 4.71a, DC 5257 (2006).

DC 5261 pertains to limitation of extension of the leg.  
Under DC 5261, a 30 percent evaluation is assignable for 
extension limited to 20 degrees.  A 40 percent evaluation is 
assignable for extension limited to 30 degrees, and a 
50 percent evaluation is assignable for extension that is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, DCs  5261 
(2006); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding 
that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 
(leg, limitation of flexion) and DC 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint).  
The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

Other provisions of the rating schedule pertaining to knee 
injuries are DC's 5256, 5258, 5259, 5262 and 5263.  DC 5256 
assigns ratings of 30 to 60 percent for ankylosis of the 
knee.  Under DC 5258, pertaining to dislocation of cartilage, 
a 20 percent evaluation is assignable for dislocation of 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2006).   
Diagnostic Code 5259 provides for a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, DC 5259 (2006).  Under Diagnostic Code 5262, 
evaluations of 10 to 40 percent may be assigned for knee and 
ankle disability that is related to impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a, DC 5262 (2006).  
Diagnostic Code 5263 pertains to genu recurvatum.  38 C.F.R. 
§ 4.71a, DC 5263 (2006).

In addition, the Office of General Counsel (GC) has issued 
two opinions pertinent to claims of entitlement to increased 
evaluations for knee disabilities. One General Counsel 
opinion has held that a veteran who has x-ray evidence of 
arthritis and instability of the knee may be evaluated 
separately under Diagnostic Codes (DCs) 5003 and 5257 
provided additional disability is shown. VAOPGCPREC 23-97 
(July 1, 1997).  Additional disability is shown when a 
veteran meets the criteria for a noncompensable evaluation 
under either DC 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under DC 5260 or DC 5261.  
VAOPGCPREC 9-98 at paragraphs 1, 6. A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In another opinion, the GC held that, for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (August 14, 1998).  The General 
Counsel has directed that separate ratings also are available 
if a particular knee condition causes both the limitation of 
extension and limitation of flexion of the same joint. 
VAOPGCPREC 9-04 (Sept. 17, 2004).

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  

VA and private medical records demonstrate ongoing treatment 
for right knee tenderness and pain.  Private treatment 
reports dated in 2001 reflect that pain in the medial joint 
line and mild apprehension with extreme motion were noted.  
There were complaints of popping and swelling in the knee.  
X-ray reports dated in 2001 also reflect a diagnosis of 
osteoarthritis.  These records show that the right knee was 
treated with cortisone injections.  

The veteran has undergone several VA examinations of the 
right knee, including examinations in 2001, 2003 and 2006.  
An October 2001 VA examination found tenderness to palpation 
medially in the right knee and slight crepitus with movement, 
with flexion to 110 degrees.

At a May 2003 VA examination, the examiner noted the 
veteran's history of injury to the right knee and 
arthroscopic surgery on the right knee in 1995 for a medial 
meniscus tear.  The veteran reported pain that was worse with 
walking, climbing or kneeling.  The veteran reported that he 
was unable to run and had difficulty standing for long 
periods of time.  Examination of the right knee revealed 
extension within five degrees of full.  Flexion was 110 
degrees with medial pain.  Mild effusion and minimal 
crepitation were noted.  There was no instability, no 
anterior or posterior drawer and no Lachman's.  The examiner 
noted significant discomfort to palpation along the medial 
joint line.  X-rays showed minimal degenerative changes of 
the right knee.  The examiner noted a history of arthritis, 
status post arthroscopy with persistent symptoms consistent 
with a medical meniscal tear.

During a January 2006 VA examination, the veteran had right 
knee flexion of 140 and full extension.  The veteran reported 
a pain level of 6 on a scale of 1 to 10.  He complained of 
episodic swelling and stiffness.  The veteran reported that 
he was limited to standing for 10 to 15 minutes.  He could 
walk 50 to 60 feet at a time and could not climb stairs.  He 
reported that he was self sufficient in daily activities.  He 
denied instability, locking, dislocation or subluxation.  He 
also denied using assistive devices.  

Applying the rating criteria to the examination results 
discussed above, the Board concludes the evidence does not 
support a rating in excess of 20 percent under the Diagnostic 
Codes pertaining to the knee and the leg.  The evidence 
indicates that the veteran has full extension.  The flexion 
of the knee has been noted as ranging over this time period 
from 125 to 140 degrees.  There have been no medical findings 
of subluxation, instability or ankylosis.  However, the 
veteran has over time experienced recurring and persistent 
pain, swelling, and stiffness which has on occasion required 
Cortisone injections.  Based on the entire evidence of 
record, the Board is of the opinion that the veteran's 
current knee pathology is productive of no more than moderate 
impairment.

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal. The 
evidence indicates that the veteran is retired.  There is no 
evidence that the veteran's thoracic spine or right knee 
disabilities, alone, cause marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitate frequent periods of hospitalization.  
Accordingly, the veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a compression fracture of the thoracic spine is denied.

Entitlement to a rating in excess of 20 percent for a right 
knee disability is denied.



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


